Exhibit LICENSE AGREEMENT FOR COUNTRY OF INDIA THIS AGREEMENT (the "Agreement") is entered into as of this 30th day of December, 2008, by and between W2 ENERGY, INC., a corporation organized and existing under the laws of the State of Nevada, United States of America, with its head office located at 26 Densley Avenue, Toronto, OntarioM6M 2R1 (“Licensor”) and Alpha Renewable Energy LLC, a limited liability company organized and existing under the laws of the State of Georgia, United States of America, with its head office located at 3434 Browns Mill Road, Atlanta, Georgia 30354 (“Licensee”) with respect to the following facts: R E C I T A L S A.
